Citation Nr: 1507688	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a right knee disability.  

2. Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.  

3. Entitlement to service connection for bilateral hearing loss.  

4. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to February 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. A right knee disability was noted when the Veteran was examined for enlistment; the right knee disability did not increase in severity beyond natural progression during service.   

2. The Veteran's right knee disability is not shown to be directly related to his service/injury therein; and arthritis of the right knee was not manifested in the first year following his discharge from active duty.  

3. The Veteran's left knee disability is not shown to be directly related to his service; arthritis of the left knee was not manifested in the first year following his discharge from active duty; and the left knee disability is not shown to have been caused or aggravated by a service-connected disability.  

4. Sensorineural hearing loss (SNHL) was not manifested in service or within the first year following service; and the preponderance of the evidence is against a finding that his bilateral hearing loss is related to his service or to any disease, event, or injury therein.  

5. Tinnitus was not manifested in service and the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to his service or to any disease, event, or injury therein.  



CONCLUSIONS OF LAW

1. Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2. Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

3. Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

4. Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2011, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  The claims on appeal were readjudicated by the RO in a March 2013 supplemental statement of the case.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in December 2011, and a VA addendum opinion was obtained in February 2013.  The Board finds the examination reports and addendum opinion adequate with respect to the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis and SNHL and tinnitus (the latter two as organic diseases of the nervous system), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis and SNHL).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  
The Veteran's DD Form 214 shows that he was a radio operator and that he was awarded the Vietnam Service Medal.  

A November 1963 service induction examination report indicates that clinical evaluation of the lower extremities was normal.  On a November 1963 report of medical history, the Veteran indicated that he had a "trick" or locked knee.  Further evaluation found a tender "tibial tubercle."  

A November 1965 STR indicates that the Veteran was seen for a "trick" knee.  It was noted that the Veteran "has not had problems with the knee for over 2 years."  There was no swelling and no discoloration.  The impression was possible muscle sprain.  It was noted that a consulting physician opined that it was not osteochondritis of the tibia.  

On February 1966 service separation examination, clinical evaluation of the lower extremities was normal.  On a February 1966 report of medical history, the Veteran indicated that he had a history of a "trick" or locked knee; it was noted that the positive answers were found to be of no apparent medical significance.

November 1966 private treatment records from the Mayo Clinic show that the Veteran reported that he had initial trauma to the right knee when he was tackled while playing football in 1953.  He was tackled from the right side, had so much pain that he had to be carried off the field, and subsequently wore a brace for sports.  He indicated that since then he had episodes of his right knee giving way usually about once a month, but he had no locking until present.  He reported that one time the knee gave way while running on rough ground in Vietnam.  He had pain and swelling in the knee for two weeks.  He indicated that several days earlier while deer hunting, he had stepped in a hole, his knee gave way, and he heard a loud pop, felt immediate pain, and had not been able to fully extend his knee since.  It was noted that the Veteran had earlier complaints of pain in the anterior right knee over the tibial tubercle, and that X-rays showed a prominent ossicle, which was diagnosed as Osgood-Schlatter disease of right tibial tubercle.  The diagnosis was torn right medial meniscus.  He underwent a right medial meniscectomy and recovered completely.  

A November 1974 private treatment record from the Mayo Clinic shows that the Veteran reported that his right knee was an old football injury, and that he underwent a right lateral meniscectomy that month.  

August 1999 private treatment records from the Mayo Clinic show that the Veteran had a diagnosis of left knee internal derangement, probable meniscal pathology.  He had a locked bucket handle tear of the left lateral meniscus and a degenerative tear of the left medial meniscus.  He underwent left knee partial medial and lateral meniscectomies.  X-rays of the left knee revealed minimal narrowing of the medial compartment but were otherwise negative.  

On December 2011 VA examination, the Veteran reported that he worked as a self-employed truck driver until 1981 or 1982, and then operated a shop for truck repair until about 2006.  X-rays of each knee revealed degenerative joint disease (DJD).  The diagnosis was DJD of both knees.  The examiner opined that the DJD of the right knee is "less likely than not" related to active duty status.  The examiner explained given the history of instability of the right knee following a football injury prior to enlistment, the fact that the Veteran was not seen for an acute knee injury in service, and then following separation from service having stepped in a hole with resultant acute right knee pain for which within a few weeks he underwent right medial meniscectomy, the current DJD of the right knee is more likely related to the right knee injury prior to enlistment, and to the right knee injury after separation from service.   

Regarding the left knee, the examiner opined that the mild DJD of the left knee is "less likely than not" related to active duty status or secondary to the right knee condition to include residuals.  The examiner explained given that the Veteran was not seen while in service for an acute left knee injury, and that following separation from service in August 1999, he had intervening injury of the left knee treated by partial medial and lateral meniscectomies, the current mild DJD of the left knee is more likely related to this intervening event after separation from service as well as aging and an active lifestyle given the 23+ years after separation before this intervening left knee injury.  

The Veteran asserts that the right knee injury he was seen for in service aggravated his knee condition and caused the knee injury he incurred shortly after separation from service.  He states that he had problems with his knee while in Vietnam, but did not seek medical care because it was frowned upon.  He alleges that at discharge he was told that if he had any medical issues he would be held an additional 5 days.  Because he wanted to get home after being in Vietnam, he did not report his knee complaints upon separation.  

Right Knee Disability

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

For the purposes of aggravation of a pre-existing injury, such aggravation will be said to have occurred where there is an increase of disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder on a direct-incurrence basis, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, Section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Since the induction examination demonstrates the Veteran had a tender tibial tubercle, the presumption of soundness at entrance does not attach in this case to that disability.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  With respect to the service connection claim based on aggravation, the issue in this case is whether the Veteran's pre-existing right knee tender tibial tubercle chronically increased in severity during service.  

In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity during service.  The occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Applying the foregoing principles to the facts of the Veteran's case, the Board finds that the preponderance of the evidence is against the claim of service connection for a right knee disability.  Although the Veteran contends that his pre-existing right knee disability increased in severity during service, the objective medical evidence does not support his contentions.  Indeed, as noted above, the medical evidence shows a tender tibial tubercle on induction, one instance of treatment during service for a "trick" knee (diagnosed as possible muscle strain) with no further complaints or treatment, and no right knee disability of any medical significance on his separation examination.  

Significantly, the November 1965 STR notes that the Veteran reported at that time that he "has not had problems with the knee for over 2 years."  In other words, this contemporaneous document reflects that three months prior to separation from service the Veteran reported no knee problems during service.  To the extent that the Veteran now reports in connection with this claim for benefits that his knee would continuously "go out" in service, the Board finds that such statements are not credible as they contradict the contemporaneous medical evidence wherein he reported no knee problems for most of his time in service.  

Accordingly, since the preponderance of the evidence is against a finding that the Veteran's right knee disability increased in severity during his period of active duty, the presumption of aggravation does not apply.  Consequently, because the greater weight of the evidence demonstrates that the disability did not undergo a chronic or permanent worsening during service, the claim of service connection must be denied.  

As the Veteran also reports in-service injury, direct service connection will also be considered.  STRs show only one report of a "trick knee" with findings of no abnormality of the knee, no swelling, and no discoloration.  Further evaluation by physician provided the opinion that it was not osteochondritis, and he was advised to return to the clinic if no improvement.  There are no subsequent STRs with respect to the knee.  The preponderance of the evidence is against a finding of a chronic knee disability in service based on the single STR reflecting no significant medical findings, especially when viewed in connection with the normal findings noted at separation.  Further, as noted above, the Veteran's recollections of his knee symptomatology in service have been deemed not credible as they are inconsistent with his reports in the contemporaneous medical records.  

There is no indication of treatment for the right knee until November 1966, when the Veteran sustained an injury to his right knee when he stepped into a hole while hunting.  Notably, at that time, the Veteran reported that he had injured his knee one time in service while running on rough terrain in Vietnam, and had pain and swelling in the knee for two weeks.  

Arthritis/DJD of the right knee is not shown to have been manifested in the Veteran's first postservice year.  The Veteran does not allege otherwise.  Therefore, service connection for such disability on a presumptive basis (i.e., for arthritis/DJD as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Regarding whether the Veteran's right knee disability is somehow otherwise related to his service, the December 2011 VA examiner opined that the right knee disability was not related to his service.  As the examiner's opinion reflects familiarity with the entire record and points to alternate etiology (the intercurrent injury while hunting), the Board finds it to be probative evidence.  Because there is no competent evidence to the contrary, the Board finds it persuasive.  

The Veteran asserts that his right knee disability is related to his right knee complaints and injury in service.  Whether the Veteran's right knee disability may be related to remote injury in service (in the absence of a continuity of symptoms) is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is particularly true in a case such as this where there is a complex medical picture, including pre-service disability and significant knee injury shortly after service.  The Veteran is a layperson and has not presented competent evidence in support of his theory that his right knee disability is related to service/injuries therein.  Consequently, his opinion in this matter is not competent evidence.  

In summary, the Board concludes that the Veteran's right knee disability in service resolved, and that his current right knee disability became manifest after service and is not related to his service.  The preponderance of the evidence is against the claim of service connection for a right knee disability, and the appeal must be denied.  

Left Knee Disability

Service connection is warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish secondary service connection for a disability there must be evidence of:  (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Veteran asserts that favoring his right knee caused his left knee disability.  A left knee disability was not manifested in service (nor is it alleged); therefore, service connection for such disability on that basis is not warranted.  [Notably, his secondary service connection theory of entitlement lacks merit, as service connection for a right knee disability has been denied.  See 38 C.F.R. § 3.310.]  Furthermore, arthritis/DJD of the left knee is not shown (nor is it alleged) to have been manifested in the Veteran's first postservice year.  Therefore, service connection for such disability on a presumptive basis (i.e., for arthritis/DJD as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The December 2011 VA examiner opined that the Veteran's left knee disability was not related to his service.  As the examiner's opinion reflects familiarity with the entire record and points to alternate etiology (intercurrent injury, aging, and active lifestyle), the Board finds his opinion probative, and finds it persuasive.  The Board has considered the Veteran's assertions that his left knee disability is related to service.  However, the Veteran is a layperson and is not competent to provide an opinion on the etiology of an insidious disease such as arthritis/DJD.  Consequently, his opinion in this matter is not competent.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability, on either a direct or secondary service connection basis.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.  

Bilateral Hearing Loss and Tinnitus

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On November 1963 service induction examination, whisper voice test scores were 15/15 in each ear.  Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
0
0
0
-
5
Left
5
5
0
-
0





March 1964 audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
-5
-10
-10
-10
-10
Left
0
-5
-5
-10
-5






On a February 1966 report of medical history, the Veteran denied he had hearing loss.  On February 1966 service separation examination, audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
0
0
0
-
0
Left
0
0
0
-
0






On December 2011 VA audiological examination, the examiner indicated that the Veteran's file was not available for review.  The Veteran reported a history of noise exposure in service, and postservice as a truck driver and from occasional hunting.  He indicated a history of periodic bilateral tinnitus with gradual onset in the 1980s.  
Audiometry revealed that puretone thresholds, in decibels, were:
      
Hertz

500
1000
2000
3000
4000
Right
25
50
50
50
50
Left
25
45
60
55
55





Speech recognition (by Maryland CNC word list) was 100 percent in each ear.  The diagnosis was SNHL in each ear.  The examiner opined that given normal hearing bilaterally on discharge audiogram, and no evidence of significant shift in thresholds from induction to discharge in either ear, hearing impairment is less likely as not caused by or a result of military noise exposure.  Citing to medical literature, the examiner explained that current science indicates that understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  Regarding tinnitus, the examiner opined that given similar onset time of both tinnitus and hearing loss, tinnitus is as likely as not associated with hearing loss.  Citing to medical literature, the examiner explained that as the interval between noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  A more complete understanding of the mechanisms by which tinnitus is generated will be needed before the existence of delayed onset of noise-induced tinnitus can be confirmed or rejected.  

In a February 2013 VA addendum opinion, the examiner indicated that the Veteran's complete record was reviewed.  The examiner opined that "the Veteran's hearing loss is less as likely as not (less than 50/50 probability) caused by or a result of military noise exposure."  The examiner explained that on separation physical the Veteran checked "no" regarding whether he had hearing loss and ear, nose, or throat trouble.  Both the enlistment and separation audiometry indicated normal hearing in both ears, and no shift in hearing for the worse at any frequency from 500 Hz to 4000 Hz, which evidences that he suffered no permanent shift in hearing for the worse during service.  At enlistment and separation, 3000 Hz was not tested; there could have been a shift at this frequency, but this cannot be determined given the current evidence.  There is no evidence to support the Veteran's assertion that his separation hearing test was inaccurate.  The Veteran served around noise from small arms and howitzers, and also had many years of civilian noise as a truck driver and recreational hunter postservice.  Given the complete noise history and the normal separation examination in 1966, there is no evidence to support a positive hearing loss opinion.  The hearing loss is not a delayed onset hearing loss from service.  

It is not in dispute that the Veteran has bilateral hearing loss and tinnitus, as bilateral SNHL and tinnitus were diagnosed on December 2011 VA examination.  The Veteran asserts that during service he was exposed to constant noise as a radio operator, small arms fire in basic training, and artillery and small arms fire in Vietnam.  His DD Form 214 indicates that his military occupational specialty was a radio operator and that he received the Vietnam Service Medal.  As exposure to noise from his duties as a radio operator and from small arms and artillery fire in Vietnam are consistent with his account of noise exposure in service, it may reasonably be conceded that the Veteran was exposed to noise trauma in service.  What he must still show to establish service connection for bilateral hearing loss and tinnitus is evidence of a nexus between such disabilities and his service/noise trauma therein.  

Regarding tinnitus, the Veteran asserts that he has had ringing in his ears since service.  The Veteran is competent to report his symptoms at service separation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the record reflects conflicting assertions regarding the initial onset of tinnitus.  In his August 2011 claim, the Veteran asserted that his tinnitus began in the 1970s, and on December 2011 VA examination, he reported periodic bilateral tinnitus with gradual onset in the 1980s.  In a July 2012 VA Form 9, he asserted that he has had ringing in his ears since service, but he did not complain about the tinnitus until after his separation when it continued to get worse.  Notably, prior to the December 2011 denial of service connection for tinnitus, the Veteran's accounts of onset indicate that his tinnitus began several years after his separation from service.  Only after his claim was denied did he assert that his tinnitus began in service.  In weighing credibility, VA may consider inconsistent statements, self-interest, consistency with other evidence of record, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As the Veteran's more recent statements indicating that his tinnitus began in service are inconsistent with his statements prior to the December 2011 denial of his claim of service connection for tinnitus, the Board finds his more recent statements self-serving, compensation driven, and not credible.  Therefore, it is not shown that tinnitus was manifested in service, and service connection for tinnitus on the basis that it became manifest in service and persisted is not warranted.

As to the claim pertaining to hearing loss, the Veteran asserts that his hearing loss is related to noise exposure in service.  The Veteran is competent to report his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the record reflects conflicting assertions regarding the initial onset of hearing loss.  In his August 2011 claim, the Veteran indicated that his hearing loss began in the 1970s, several years after separation.  Audiometry on service separation (as well as March 1964) found normal hearing acuity.  Furthermore, the Veteran denied hearing loss on a February 1966 report of medical history.  As the Veteran's more recent statements indicating that his hearing loss began in service are inconsistent with his statements prior to the December 2011 denial of his claim of service connection for hearing loss, the Board finds his more recent statements self-serving, compensation driven, and not credible.  The Board notes that the most probative evidence of record, including audiometry and his contemporaneously recorded statement denying that he had hearing loss at separation, weigh against a finding that his hearing loss began in service and persisted.  Therefore, service connection for a hearing loss disability on the basis that it became manifest in service and persisted is not warranted.  As SNHL is not shown to have been manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

In the absence of a showing of onset in service and continuity of symptoms thereafter, the analysis turns to whether the Veteran's hearing loss disability may somehow otherwise be related to his service.  Whether or not an insidious process such as hearing loss may be related to remote service/noise trauma therein is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's lay statements that his hearing loss is related to his service/noise trauma therein are bare expressions of lay opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical literature), and are not probative evidence in this matter.  

The only competent and credible evidence that addresses that matter of a nexus between the Veteran's hearing loss and tinnitus and his service is in the December 2011 VA examiner's opinion and February 2013 addendum.  He opined that the Veteran's bilateral hearing loss and tinnitus disabilities were unrelated to his service/noise trauma therein.  The examiner cited to findings of normal hearing on the Veteran's service induction and separation examinations, the lack of support for the Veteran's theory of delayed onset, and many years of postservice occupational and recreational noise exposure.  The Board finds the December 2011 VA examiner's opinion and February 2013 addendum to be probative evidence in this matter.  Accordingly, the preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss/tinnitus and his service/noise trauma therein.  Hence, the appeals in this matter must be denied.  


ORDER

The appeal seeking service connection for a right knee disability is denied.  

The appeal seeking service connection for a left knee disability, to include as secondary to a right knee disability, is denied.  

The appeal seeking service connection for bilateral hearing loss is denied.  

The appeal seeking service connection for tinnitus is denied.  



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


